FOSTER, Circuit Judge
(dissenting).
I disagree with the conclusions of the ■majority in this case for the following reasons:
In addition to other allegations referred to in the majority opinion, the bill alleges that between the 17th day of April, 1939, and the 22nd day of June, 1940, on sixteen separate occasions the state officers seized a total of 20,924 pounds of packing stock butter, which originated in whole or in part in states outside of Alabama, which had been delivered to plaintiffs’ plant at Birmingham as raw material and was not being sold, offered or exposed for sale, or admitted for sale in its then condition but was being held by plaintiffs solely and exclusively for the manufacture of renovated butter in the usual course of business. The Alabama officers were acting under authority of the Alabama Agricultural Code. In State v. Cecil, 216 Ala. 391, 113 So. 254, it was held the enactment of the Agricultural Code was within the exercise of the police power of the state but the operation of the code was confined .to intrastate commerce. Conceding that the Alabama regulations are practically the same as the Federal regulations I consider that Congress has pre-empted and completely occupied the field as to the manufacture of processed butter for sale and shipment in interstate commerce. The law of Alabama, enforced by state officers, should not be permitted to interfere with the Federal Statute and regulations in respect to shipments in interstate commerce. The bill was dismissed on motion without a trial on the merits. *233Of course, appellant would have a remedy at law to test the validity of each seizure but where seizures have been so frequent, and no doubt will continue, if appellant operates its plant, the remedy at law would not be so complete and adequate as to oust jurisdiction in equity. I consider the judgment of the District Court should be reversed and the case remanded.